Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Regarding the Information Disclosure Statement, filed June 25, 2020, Cite No. AM has not been considered, because the provided Document No. does not correspond to the additionally provided information for the Cite No and the subject matter of the provided Document No. appears to be unrelated to the instantly claimed invention.  Furthermore, Cite No. XF has not been considered, because a legible copy of the reference has not been received.
3.	Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 1, the reference to 2,4’-diisocyanate monomer and 4,4’-symmetrical diisocyanate monomer, without more, renders the claims indefinite, because there is insufficient information provided to clearly ascertain to what diisocyanates are being referred.
	Secondly, with respect to claims 6 and 8, it is unclear what constitutes a moisture-curing crosslinking agent.  It is unclear how to interpret “moisture-curing” in the context of the agent.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bennour et al. (US 2017/0275512 A1) in view of EP 693511 A1.
	Bennour et al. disclose a reactive (moisture curable) hot melt adhesive having a low isocyanate monomer content produced by reacting a prepolymer, derived from a stoichiometric excess of polyisocyanate reacted with a polyol that may have a molecular weight as high as 100,000 g/mol, with a blend of monofunctional isocyanate reactive compound having a molecular weight of less than 400 g/mol and a multifunctional isocyanate reactive compound having a molecular weight of less than 400.  According to the examples, the NCO/OH ratio prior to reaction with the blend is approximately 2.2:1; therefore, after reaction with the blend, one would reasonably expect the overall NCO/OH ratio to be reduced to a level corresponding to that claimed.  The composition may include a catalyst, a crosslinking agent, and/or a thermoplastic polymer.  See abstract and paragraphs [0003], [0008]-[0012], [0029]-[0034], [0037], and Table 2.  
6.	Though it is disclosed that the prepolymer is reacted with the blend, the position is taken that it would have been obvious to react the isocyanate with the high molecular weight polyol and blend to produce the instantly claimed prepolymer, since the respective processes produce a prepolymer, wherein the blend is added in relatively minor quantity to prevent loss of too much isocyanate functionality.  The addition of the components in  single step is further beneficial since the process of producing the final prepolymer is simplified.  Furthermore, though claims 3, 4, and 12 claim a blend having a ratio of monofunctional compound to multifunctional compound that is below the disclosed minimum of 0.5:1 (See paragraph [0026]), the position is taken that respective ratios are close enough that one would have expected the same properties to result.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
7.	Though the primary reference fails to disclose the use of applicants’ claimed asymmetric and symmetric polyisocyanates, the use of MDI having a content of the asymmetric 2,4’-MDI isomer and symmetric 4,4’-MDI isomer that corresponds to that claimed to produce isocyanate containing reactive hot melt compositions having low initial viscosity and good temperature resistance was known at the time of invention as evidenced by EP 693511 A1.  See abstract and page 4, lines 20 and 21 within EP 693511 A1.  Accordingly, the position is taken that it would have been obvious to employ such an isocyanate composition within the composition of the primary reference, so as to realize the disclosed benefits associated with the use of the isocyanate composition.   
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765